Citation Nr: 0329613	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  00-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected hypertension.  



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from February 1976 to February 
1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the RO.  

The case was remanded by the Board to the RO in February 2001 
for additional development of the record.  



REMAND

Service connection for hypertension was granted in a March 
1999 rating decision with an initial 10 percent evaluation 
assigned.  The veteran maintains that the 10 percent rating 
does not reflect the severity of his hypertension condition.

In accordance with the criteria set forth in 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2003), a 10 percent rating is 
warranted if hypertension is manifested by diastolic blood 
pressure predominantly 100 or more, or if the systolic 
pressure is predominantly 160 or more.  A 10 percent rating 
is also warranted if the condition requires continuous 
medication for control, and there is a history of diastolic 
pressure predominantly 100 or more.

A 20 percent rating is warranted if the diastolic pressure is 
predominantly 110 or more, or if the systolic pressure is 
predominantly 200 or more.

A 40 percent rating is warranted if the diastolic pressure is 
predominantly 120 or more, and a 60 percent rating is 
warranted if the diastolic pressure is predominantly 130 or 
more.

NOTE (1) requires that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  

38 C.F.R. § 4.104, including Diagnostic Code 7101 (2003).  

The regulations pertaining to the rating cardiovascular 
disorders, to include hypertension, were changed, effective 
on January 12, 1998.  The Court has stated that where the law 
or regulation changes during the pendency of a case, the 
version most favorable to the veteran will generally be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  On 
remand, the RO must consider whether the appellant is 
entitled to a higher rating under both the old and the new 
regulations for the period from January 12, 1998 onward; 
prior to that date, only the old regulations are applicable.  
See VA O.G.C. Prec. 3-2000 (April 10, 2000).  

The veteran was afforded VA examinations in February 1999, 
April 2000 and March 2002.  At the February 1999 examination, 
the veteran's blood pressure readings were that of 142/86-88, 
taken three times.  The diagnosis was that of recently on 
medications for hypertension, well controlled on medications.

At the April 2000 VA examination, the veteran's blood 
pressure readings were 130/92 in the right arm and 120/80 in 
the left arm.  Additional blood pressure readings of 141/82 
in June 2000 and 125/76 in July 2000 were recorded.  The 
veteran indicated that he was on four blood pressure 
medications and that it was difficult to control.  

The case was remanded to the RO in February 2001 for 
additional development of the record, to include another VA 
examination.  The VA examination, held in March 2002 
indicated a blood pressure reading of 130/90.  The diagnosis 
was that of hypertension with no end organ damage.  It was 
noted by way of history that the veteran had undergone 
coronary artery angioplasty in December 2001.  

The Board finds in this regard that the medical evidence of 
record, including the most recent VA examination in March 
2002, is not adequate for the purpose of evaluating the 
service-connected hypertension and any related heart disease.  

In light of the need for an additional examinations, the RO 
should obtain all pertinent treatment records for review.  

Finally, the Board notes that according to the decision in 
Fenderson v. West, 12 Vet. App 119 (1999), at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  

In this case, the RO assigned a 10 percent rating for the 
service-connected hypertension as of the effective date of 
the grant of service connection.  As such, the RO apparently 
did not find that staged ratings were warranted.  However, 
when the RO considers the veteran's claim, the actual issues 
in appellate status are as shown on the front page of this 
remand, and the RO should consider staged ratings.  

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended during the pendency of the veteran's appeal.  More 
specifically, the Board noted that there had been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

The regulations implementing the VCAA are now codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even more recently, the Federal Circuit decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints regarding his service- 
connected hypertension and any heart 
disease, which have not been previously 
identified or obtained.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
to include all VA treatment records, 
which have not been previously secured.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
hypertension and any related heart 
disease.  All indicated tests must be 
conducted. The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner's report should provide all 
current complaints, clinical findings and 
diagnoses referable to hypertension and 
any related heart disease.  A complete 
rationale for any opinion expressed must 
be provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claim.  The RO in this regard must ensure 
that all notification and development 
action required by the VCAA, DAV and PVA 
is completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




